    Case: 1:20-cv-00608-SJD-KLL Doc #: 7 Filed: 09/08/20 Page: 1 of 2 PAGEID #: 18




                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION

JERONE MCDOUGALD,                                            Case No. 1:20-cv-608
     Plaintiff,
                                                             Dlott, J.
        vs.                                                  Litkovitz, M.J.

LARRY GREENE,                                                REPORT AND
    Defendant.                                               RECOMMENDATION


        On August 4, 2020, plaintiff initiated this prisoner civil rights action pursuant to 42

U.S.C. § 1983. (See Doc. 1). The case was transferred to this Court on August 6, 2020. Prior to

the receipt of a responsive pleading from defendant, 1 plaintiff filed a motion to investigate and

motion to dismiss. (Doc. 4, 5). Plaintiff seeks dismissal of this action as well as an

investigation, suggesting that “there may be a prisoner sending court papers in my name

maliciously.” (Doc. 4 at PageID 11).

        Fed. R. Civ. P. 41(a)(2) provides that the Court may dismiss an action “at the plaintiff’s

instance” upon “such terms and conditions as the court deems proper.”

        Pursuant to Fed. R. Civ. P. 41(a)(2), it is RECOMMENDED that this action be

dismissed without prejudice.



Date: 9/8/2020
                                                             Karen L. Litkovitz
                                                             United States Magistrate Judge




1
 By Order issued on September 2, 2020, plaintiff’s motion for leave to proceed in forma pauperis was denied and
he was ordered to pay the full filing fee within thirty (30) days. (Doc. 6).
  Case: 1:20-cv-00608-SJD-KLL Doc #: 7 Filed: 09/08/20 Page: 2 of 2 PAGEID #: 19




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

JERONE MCDOUGALD,                                   Case No. 1:20-cv-608
     Plaintiff,
                                                    Dlott, J.
       vs.                                          Litkovitz, M.J.

LARRY GREENE,
    Defendant.


                                            NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations. This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report objected

to and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based in whole or in part upon matters occurring on the record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs. A party may respond to another party's objections

WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                2
